     Case: 1:20-cv-05180 Document #: 16 Filed: 01/13/21 Page 1 of 3 PageID #:50




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


WINDY CITY MOVING, INC., d/b/a as         )
NEW CITY MOVING, an Illinois domestic     )
business corporation,                     )
                                          )
                    Plaintiff,            )
      v.                                  )     Case No.: 1:20-cv-05180
                                          )
MINI MOVERS LLC d/b/a NEW CITY            )     Judge: Hon. John Z. Lee
MOVERS, a foreign limited liability       )
company,                                  )
                                          )
                    Defendant.            )
__________________________________________________________________________

                  PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       NOW COMES Plaintiff, WINDY CITY MOVING, INC., d/b/a as NEW CITY MOVING,

an Illinois domestic business corporation, by and through its attorneys, the law firm of COLE

SADKIN, LLC, requests that this Motion for Default Judgment, (“Motion”), be granted in the

following manner and in support of this Motion, Plaintiff proffers the following:

       1.      On or about September 2, 2020, Plaintiff filed a Complaint against Defendant for

damages and injunctive relief arising out of Defendant’s unauthorized and improper use of

Plaintiff’s common law trademark and registered domain name. [Doc 1].

       2.      Defendant has two corporate addresses, one located 8920 Blue Ash Road,

Cincinnati, Ohio 45242 (“Ohio Location”) and another located at 340 Upper Oakwood Ave.,

Elmira NY 14903 (“New York Location”).

       3.      Plaintiff’s special process server, ATG LegalServe Inc., License Number 115-

001793, (“ATG”), attempted to serve Defendant at the Ohio Location and on November 3, 2020

at the New York Location. Both attempts were unsuccessful.



                                                1
     Case: 1:20-cv-05180 Document #: 16 Filed: 01/13/21 Page 2 of 3 PageID #:51




       4.      On November 19, 2020, Plaintiff was granted leave to serve Defendant by

alternative service, including but not limited to by posting. [Doc 11].

       5.      On December 1, 2020, ATG effectuated service on Defendant by posting.

[Doc14].

       6.      To date, Defendant has failed to appear, answer, or otherwise plead to Plaintiff’s

Complaint and are in now in default.

       7.      On January 11, 2021, a Minute Order was entered requesting that Plaintiff file this

Motion on or before January 17, 2021 to be presented on January 28, 2021 at 8:45AM. [Doc 15].

       WHEREFORE, based on the foregoing, Plaintiff requests that this Honorable Court

GRANT this Motion for Default and order the following relief:

       (a) a finding that Defendant is in default for its failure to appear, answer, or otherwise
           plead to Plaintiff’s Complaint;

       (b) judgment in an amount to be determined by the Court for all damages sustained by New
           City Movers, including New City Movers’ profits, in an amount to be determined by
           this Honorable Court or by way of a prove-up hearing, such damages to be trebled
           pursuant to the applicable sections the Lanham Act as set out in Plaintiff’s Complaint;

       (c) judgment for punitive damages in favor of Plaintiff and against Defendant in a
           commensurate amount to be determined by this Honorable Court;

       (d) judgment in favor of Plaintiff and against Defendant for all attorneys’ fees and costs
           incurred by Plaintiff in this action, plus interest;

       (e) a permanent injunction requiring New City Movers’ to refrain from any use of the New
           City Moving Mark or any confusingly similar mark;

       (f) immediate transfer of domain name: www.newcitymoves.com to New City Moving at
           no cost to New City Moving;

       (g) and Order commanding both New City Movers and any owners of New City Movers
           to cease and desist from using the New City Moving Mark or any confusingly similar
           mark using the name New City Movers, New City Moving, New City Moves, New City
           Moving & Storage, and any other iteration or combination of the words “New” and
           “City” in connection with any other moving company now in existence or that they
           attempt to establish in the future;



                                                 2
     Case: 1:20-cv-05180 Document #: 16 Filed: 01/13/21 Page 3 of 3 PageID #:52




       (h) and Order commanding the disconnection of all phone numbers associated with New
           City Movers and entry of an order transferring said phone numbers to New City Moving
           at no cost to New City Moving; and

       (i) such other relief as this Honorable Court deems just and proper.

DATED this 13th day of January 2021

                                                           Respectfully Submitted,

                                                           By: /s/ Mason S. Cole


COLE SADKIN, LLC
Mason S. Cole
Dean J. Tatooles
20 South Clark Street, Suite 500
Chicago, IL 60603
colesadkin.com
(312) 548-8610
mcole@colesadkin.com
dtatooles@colesadkin.com
Counsel for Plaintiff
ARDC# 6307727




                                               3
